          Case 3:20-cv-03131-JSC Document 159 Filed 08/04/20 Page 1 of 4




     Michael P. Lehmann (SBN 77152)
 1   Christopher L. Lebsock (SBN 184546)
 2   Samantha J. Stein (SBN 302034)
     HAUSFELD LLP
 3   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
 4   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
 5
     mlehmann@hausfeld.com
 6   clebsock@hausfeld.com
     sstein@hausfeld.com
 7
     On behalf of Plaintiffs Pacific Wine Distributors, Inc.,
 8   Equality Wines LLC, Kelly Keskinen,
     Ryan Schrum-Herrera, and the Proposed Class
 9

10   [Additional Counsel Listed on Signature Page]

11

12                              UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
14
                                                        Case No. 3:20-cv-03131-JSC
15    IN RE CALIFORNIA GASOLINE SPOT
      MARKET ANTITRUST LITIGATION                       CLASS ACTION
16

17                                                      ADMINISTRATIVE MOTION
                                                        TO CONSIDER WHETHER CASES
18                                                      SHOULD BE RELATED

19                                                      [N.D. Cal. Civil L.R. 3-12, 7-11]

20                                                      Related Case No.:
                                                            20-cv-05349
21

22

23

24

25

26

27



     MOT. TO RELATE                                                              CASE NO. 20-CV-03131
              Case 3:20-cv-03131-JSC Document 159 Filed 08/04/20 Page 2 of 4




 1   I.        INTRODUCTION

 2             Pacific Wine Distributors, Inc. (“PWDI”), Equality Wines LLC, Kelly Keskinen, and Ryan

 3   Schrum-Herrera (collectively, “Plaintiffs”)1 previously moved to relate several other later-filed

 4   actions to the first-filed case, all of which the Court has granted. See ECF Nos. 20, 33, 34, 42, 45,

 5   46, 47, 56, 58, 59, 60, 62, 65, 66, 70, 71, 72, 92, 100, 101, 102, 103, 105.2 Since then, an additional

 6   proposed class action has appeared in this District alleging substantially the same claims against

 7   substantially the same parties. Accordingly, pursuant to Civil Local Rule 3-12, Plaintiffs now file

 8   this motion to relate the following case:

 9            Cummings-Breithaupt v. Vitol Inc. et al, No. 3:20-cv-05349-SK (N.D. Cal., filed August 3,

10             2020) (“Cummings-Breithaupt” action)

11

12
     1
13    PWDI amended its complaint pursuant to Fed. R. Civ. P. 15(a)(1)(A) on June 2, 2020, in which
     additional plaintiffs and proposed class representatives were added as well. ECF No. 31.
14   Nothing about this Amended Complaint alters the core facts, claims, and parties relevant to the
     determination of whether to relate cases the cases at issue here.
15
     2
       Fricke-Parks Press, Inc. et al v. SK Energy Americas, Inc., et al, No. 20-cv-03148 (N.D. Cal.,
16
     filed May 7, 2020); Hudson, et al, v. Vitol, Inc., et al, No. 20-cv-03217 (N.D. Cal., filed May 11,
17   2020); Johnston v. Vitol Inc., et al, No. 20-cv-03238 (N.D. Cal., filed May 12, 2020); Bogard
     Construction, Inc. v. Vitol Inc., et al, No. 20-cv-03267 (N.D. Cal., filed May 13, 2020); Kravitz et
18   al v. SK Energy Americas, Inc. et al, No. 20-cv-03427 (N.D. Cal., filed May 20, 2020); Accurate
     Testing & Inspection, LLC v. SK Energy Americas Inc. et al, No. 20-cv-03483 (N.D. Cal., filed
19   May 22, 2020); BB&B Business Group et al v. Vitol Inc., et al, No. 20-cv-03535 (N.D. Cal., filed
     May 26, 2020); Richardson v. SK Energy Americas, Inc. et al, No. 20-cv-03678 (N.D. Cal., filed
20
     June 3, 2020); Gennaro v. Vitol, Inc. et al, No. 20-cv-03705 (N.D. Cal., filed June 4, 2020);
21   Kolesnikow v. SK Energy Americas, Inc. et al, No. 0-cv-04101-KAW (N.D. Cal., filed June 19,
     2020); Enriquez v. SK Energy Americas, Inc. et al., No. 20-cv-04122 (N.D. Cal., filed June 22,
22   2020); Carpe Carma, LLC v. SK Energy Americas, Inc. et al., No. 20-cv-04138 (N.D. Cal.,
     transferred June 23, 2020); Poe Valley LLC v. SK Energy Americas, Inc. et al., No. 20-cv-04228
23   (N.D. Cal., filed June 25, 2020); Harris v. SK Energy Americas, Inc. et al., No. 20-cv-04293
     (N.D. Cal., filed June 29, 2020); Kelly v. SK Energy Americas, Inc. et al., No. 20-cv-04339 (N.D.
24
     Cal., filed June 29, 2020); Long et al v. Vitol, Inc. et al, No. 20-cv-04453 (N.D. Cal., filed July 6,
25   2020); Cleveland v. SK Energy Americas, Inc et al, No. 20-cv-04502 (N.D. Cal., transferred July
     8, 2020); Pioneer Fire, Inc. v. Vitol Inc. et al, No. 20-cv-04496 (N.D. Cal., removed July 7,
26   2020); Soils To Grow LLC v. Vitol Inc. et al, No. 20-cv-04532 (N.D. Cal., filed July 8, 2020);
     and Isanpayu v. SK Energy Americas, Inc. et al, No. 20-cv-04670 (N.D. Cal., filed July 13,
27   2020).


                                                       1
     MOT. TO RELATE                                                                 CASE NO. 20-CV-03131
            Case 3:20-cv-03131-JSC Document 159 Filed 08/04/20 Page 3 of 4




 1   II.     LEGAL STANDARD FOR RELATING CASES

 2           “Whenever a party knows or learns that an action, filed in or removed to this district is (or

 3   the party believes that the action may be) related to an action which is or was pending in this

 4   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

 5   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R. 7-

 6   11.” Civil L.R. 3-12(b).

 7           Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

 8   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

 9   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

10   cases are conducted before different Judges.” Civil L.R. 3-12(a).

11   III.    THE NEWLY FILED ACTION SHOULD BE RELATED

12           Plaintiffs respectfully submit that the Cummings-Breithaupt action should be related to the

13   above-captioned litigation. Plaintiff PWDI filed the first proposed class action on May 6, 2020,

14   following the action brought by California’s Attorney General: The People of the State of

15   California v. Vitol Inc., SK Energy Americas, Inc., and SK Trading International Co. Ltd.,

16   California Superior Court, San Francisco (filed May 4, 2020). As noted, several other cases

17   followed, including now the claims filed by the plaintiff in the Cummings-Breithaupt action. The

18   Cummings-Breithaupt action references the same misconduct identified by California’s Attorney

19   General.

20           As can be readily seen by comparing the Complaint in the Cummings-Breithaupt action, it

21   involves substantially the same subject matter and parties as in the first-filed Complaint in the

22   above-captioned action. See accompanying Decl. of Samantha J. Stein, Exs. A–B (Complaints).

23   Both actions charge the same named Defendants, Vitol Inc. (“Vitol”), SK Energy Americas, Inc.

24   (“SK Energy”), and SK Trading International Co. Ltd. (“SK Trading”), with violations of the

25   California Cartwright Act (Cal. Bus. & Prof. Code §§ 16720 et seq.), and California’s Unfair

26   Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq. (“UCL”), and the Sherman and Clayton

27   Acts (15 U.S.C. §§ 1, 26). Both Complaints allege that Vitol, SK Energy, and SK Trading acted


                                                       2
     MOT. TO RELATE                                                                CASE NO. 20-CV-03131
           Case 3:20-cv-03131-JSC Document 159 Filed 08/04/20 Page 4 of 4




 1   to restrain competition in the spot market for gasoline formulated for use in California and in

 2   certain gasoline blending components used in that gasoline between at least February 18, 2015 and

 3   December 31, 2016. And both Complaints allege virtually the same facts and details about how

 4   the named Defendants carried out their alleged conspiracy.

 5           Accordingly, both cases call for determination of multiple questions of fact and law that

 6   are the same or substantially similar, including whether Defendants Vitol, SK Energy, and SK

 7   Trading engaged in anticompetitive conduct and the amount of damages owed to the proposed

 8   class. Given the substantial overlap in the parties, relevant transactions and events, and questions

 9   of fact and law in these actions, relating them will avoid waste of the Court’s resources and prevent

10   inconsistent results. It will also assist in the most just and efficient resolution of these actions. See

11   Fed. R. Civ. P. 1.

12   IV.     CONCLUSION

13           For the reasons set forth above, Plaintiffs respectfully request that the Court order the

14   Cummings-Breithaupt action be related to the lower-numbered case, the above-captioned action.

15

16   DATED: August 4, 2020                                      HAUSFELD LLP

17
                                                                 By: /s/ Samantha J. Stein
18
                                                                 Michael P. Lehmann (SBN 77152)
19                                                               Christopher L. Lebsock (SBN 184546)
                                                                 Samantha J. Stein (SBN 302034)
20                                                               HAUSFELD LLP
                                                                 600 Montgomery St., Suite 3200
21                                                               San Francisco, CA 94111
                                                                 Telephone: (415) 633-1908
22
                                                                 Facsimile: (415) 358-4980
23                                                               mlehmann@hausfeld.com
                                                                 clebsock@hausfeld.com
24                                                               sstein@hausfeld.com
25                                                               Attorneys for Plaintiffs Pacific Wine
                                                                 Distributors, Inc., Equality Wines LLC,
26
                                                                 Kelly Keskinen, Ryan Schrum-Herrera,
27                                                               and the Proposed Class


                                                        3
     MOT. TO RELATE                                                                   CASE NO. 20-CV-03131
